                       1       LITTLER MENDELSON, P.C.
                               GREGORY G. ISKANDER, Bar No. 200215
                       2       Treat Towers
                               1255 Treat Boulevard
                       3       Suite 600
                               Walnut Creek, CA 94597
                       4       Telephone: 925.932.2468
                               Facsimile: 925.946.9809
                       5
                               LITTLER MENDELSON, P.C.
                       6       RACHEL T. SEGAL, Bar No. 274644
                               2049 Century Park East
                       7       5th Floor
                               Los Angeles, CA 90067.3107
                       8       Telephone: 310.553.0308
                               Facsimile: 310.553.5583
                       9
                   10          Attorneys for Defendant
                               T-MOBILE USA, INC.
                   11
                   12                                        UNITED STATES DISTRICT COURT

                   13                                        EASTERN DISTRICT OF CALIFORNIA

                   14
                   15          EDWARD BLACK,                              Case No. 1:18-CV-00624-DAD-JLT
                   16                           Plaintiff,                STIPULATION AND [PROPOSED]
                                                                          PROTECTIVE ORDER
                   17          v.
                                                                          (Doc. 15)
                   18          T-MOBILE USA, INC., and Does 1 to 50,
                   19                           Defendant.
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
LITTLE R MEND ELSO N, P .C .
         Treat Towers
                               STIPULATION AND [PROPOSED]
     1255 Treat Boulev ard
           Suite 600                                                      1.
    Walnut Creek, CA 94597
         925.932.2468
                               PROTECTIVE ORDER
                       1              Plaintiff Edward Black (“Plaintiff”) and Defendant T-Mobile USA, Inc. (“Defendant”) (each

                       2       a “Party,” and collectively, “the Parties”), by and through their respective counsel, hereby stipulate

                       3       and agree as follows:

                       4              WHEREAS, the Parties to this proceeding anticipate that during the course of the above-

                       5       captioned litigation they will produce or provide documents and information (including electronic

                       6       data) that one or more Parties contend contain trade secrets or other sensitive, private, personal,

                       7       confidential, or proprietary information, including, but not limited to:

                       8              (a)     Defendant’s business operations, including, but not limited to, information about

                       9       Defendant’s employment policies, practices, programs, methods, and/or procedures; personal

                   10          employee information; financial data; business strategies; pricing, products, clients, and customers;

                   11          internal correspondence regarding business operations; and other information and documentation that

                   12          may provide insight into the day-to-day processes and procedures utilized by Defendant; and

                   13                 (b)     Plaintiff’s or third-party private information, including employment, financial,

                   14          personal, payroll, and medical information;

                   15                 WHEREAS, the Parties to this proceeding have a particularized need for a court order as to

                   16          each category of information listed above in order to protect Defendant’s confidential and proprietary

                   17          business information and to protect private and confidential information – such as medical records,

                   18          payroll records, employment files, etc. – of Plaintiff and third parties, including other T-Mobile

                   19          employees;

                   20                 WHEREAS, the Parties to this proceeding also have a particularized need for a court order

                   21          relating to other sensitive, private, confidential, and proprietary information because the Parties expect

                   22          that some or all of this information may be used in motion practice, including dispositive motion

                   23          practice, and should be sealed prior to filing. A private agreement would not be sufficient to ensure

                   24          that the sensitive, private, confidential, and proprietary information is protected from such disclosure;

                   25          and

                   26                 WHEREAS, the Parties acknowledge that this Stipulation and Order (“Order”) does not confer

                   27          blanket protections on all disclosures or responses to discovery and that the protection it affords from

                   28          public disclosure and use extends only to the limited information or items that are entitled to
LITTLE R MEND ELSO N, P .C .
         Treat Towers
                               STIPULATION AND [PROPOSED]
     1255 Treat Boulev ard
           Suite 600                                                             2.
    Walnut Creek, CA 94597
         925.932.2468
                               PROTECTIVE ORDER
                       1       confidential treatment under the applicable legal principles. The Parties further acknowledge, as set

                       2       forth in Section 11.3 below, that this Order does not entitle them to file confidential information under

                       3       seal; Civil Local Rules 140 and 141 set forth the procedures that must be followed and the standards

                       4       that will be applied when a party seeks permission from the Court to file material under seal.

                       5               THEREFORE, the Parties seek the entry of an Order, pursuant to Federal Rule of Civil

                       6       Procedure 26(c) and Local Rule 141.1(b) and (c), governing the disclosure of documents and

                       7       information containing “Confidential Information” on the terms set forth herein.

                       8               IT IS HEREBY AGREED, STIPULATED, AND ORDERED THAT:

                       9       1.      DEFINITIONS

                   10                  1.1     Challenging Party: A Party or Non-Party that challenges the designation of information

                   11          or items under this Order.

                   12                  1.2     “CONFIDENTIAL” Information or Items: The Parties shall have the right to designate

                   13          as “CONFIDENTIAL,” and this Order shall only apply to, any information or documents that

                   14          constitute, relate to, or reflect:

                   15                  (a)     Defendant’s business operations, including, but not limited to, information about

                   16          Defendant’s employment policies, practices, programs, methods, and/or procedures; personal

                   17          employee information; financial data; business strategies; pricing, products, clients, and customers;

                   18          internal correspondence regarding business operations; and other information and documentation that

                   19          may provide insight into the day-to-day processes and procedures utilized by Defendant; or

                   20                  (b)     Plaintiff’s or third-party private information, including employment, financial,

                   21          personal, payroll, and medical information.

                   22                  1.3     Counsel (without qualifier): Outside Counsel of Record and In-House Counsel (as well

                   23          as their support staff).

                   24                  1.4     Designating Party: A Party or Non-Party that designates information or items that it

                   25          produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

                   26                  1.5     Disclosure or Discovery Material: All items or information, regardless of the medium

                   27          or manner in which it is generated, stored, or maintained (including, among other things, testimony,

                   28
LITTLE R MEND ELSO N, P .C .
         Treat Towers
                               STIPULATION AND [PROPOSED]
     1255 Treat Boulev ard
           Suite 600                                                            3.
    Walnut Creek, CA 94597
         925.932.2468
                               PROTECTIVE ORDER
                       1       transcripts, and tangible things), that are produced or generated in disclosures or responses to

                       2       discovery in this matter.

                       3               1.6       Expert: A person with specialized knowledge or experience in a matter pertinent to the

                       4       litigation who has been retained by a Party or its/his counsel to serve as an expert witness or as a

                       5       consultant in this action.

                       6               1.7       House Counsel: Attorneys who are employees of a party to this action. House Counsel

                       7       does not include Outside Counsel of Record or any other outside counsel.

                       8               1.8       Non-Party: Any natural person, partnership, corporation, association, or other legal

                       9       entity not named as a Party to this action.

                   10                  1.9       Outside Counsel of Record: Attorneys who are not employees of a party to this action

                   11          but are retained to represent or advise a Party to this action and have appeared in this action on behalf

                   12          of that Party or are affiliated with a law firm which has appeared on behalf of that party.

                   13                  1.10      Party: Any party to this action, including all of its officers, directors, employees,

                   14          consultants, retained experts, and Outside Counsel of Record (and their support staffs).

                   15                  1.11      Producing Party: A Party or Non-Party that produces Disclosure or Discovery Material

                   16          in this action.

                   17                  1.12      Professional Vendors: Persons or entities that provide litigation support services (e.g.,

                   18          photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing, storing,

                   19          or retrieving data in any form or medium) and their employees and subcontractors.

                   20                  1.13      Protected Material:    Any Disclosure or Discovery Material that is designated as

                   21          “CONFIDENTIAL.”

                   22                  1.14      Receiving Party: A Party that receives Disclosure or Discovery Material from a

                   23          Producing Party.

                   24          2.      SCOPE

                   25                  The protections conferred by this Order cover not only Protected Material (as defined above),

                   26          but also (1) any information copied or extracted from Protected Material; (2) all copies, excerpts,

                   27          summaries, or compilations of Protected Material; and (3) any testimony, conversations, or

                   28          presentations by Parties or their Counsel that might reveal Protected Material. However, the
LITTLE R MEND ELSO N, P .C .
         Treat Towers
                               STIPULATION AND [PROPOSED]
     1255 Treat Boulev ard
           Suite 600                                                               4.
    Walnut Creek, CA 94597
         925.932.2468
                               PROTECTIVE ORDER
                       1       protections conferred by this Order do not cover the following information: (a) any information that

                       2       is in the public domain at the time of disclosure to a Receiving Party or becomes part of the public

                       3       domain after its disclosure to a Receiving Party as a result of publication not involving a violation of

                       4       this Order, including becoming part of the public record through trial or otherwise; and (b) any

                       5       information known to the Receiving Party prior to the disclosure or obtained by the Receiving Party

                       6       after the disclosure from a source who obtained the information lawfully and under no obligation of

                       7       confidentiality to the Designating Party. Any use of Protected Material at trial shall be governed by a

                       8       separate agreement or order.

                       9       3.     DURATION

                   10                 Even after final disposition of this litigation, the confidentiality obligations imposed by this

                   11          Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

                   12          otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

                   13          defenses in this action, with or without prejudice; and (2) final judgment herein after the completion

                   14          and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the time

                   15          limits for filing any motions or applications for extension of time pursuant to applicable law.

                   16          4.     DESIGNATING PROTECTED MATERIAL

                   17                 4.1      Exercise of Restraint and Care in Designating Material for Protection. Each Party or

                   18          Non-Party that designates information or items for protection under this Order must take care to limit

                   19          any such designation to specific material that qualifies under the appropriate standards. The

                   20          Designating Party must designate for protection only those parts of material, documents, items, or oral

                   21          or written communications that qualify – so that other portions of the material, documents, items, or

                   22          communications for which protection is not warranted are not swept unjustifiably within the ambit of

                   23          this Order.

                   24                 Mass, indiscriminate, or routinized designations are prohibited. If it comes to a Designating

                   25          Party’s attention that information or items that it designated for protection do not qualify for protection,

                   26          that Designating Party must promptly notify all other Parties that it is withdrawing the mistaken

                   27          designation.

                   28
LITTLE R MEND ELSO N, P .C .
         Treat Towers
                               STIPULATION AND [PROPOSED]
     1255 Treat Boulev ard
           Suite 600                                                              5.
    Walnut Creek, CA 94597
         925.932.2468
                               PROTECTIVE ORDER
                       1              4.2     Manner and Timing of Designations. Except as otherwise provided in this Order (see,

                       2       e.g., second paragraph of Section 4.2(a) below), or as otherwise stipulated or ordered, Disclosure or

                       3       Discovery Material that qualifies for protection under this Order must be clearly so designated before

                       4       the material is disclosed or produced.

                       5              Designation in conformity with this Order requires:

                       6                      (a) For information in documentary form (e.g., paper or electronic documents, but

                       7       excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

                       8       affix the legend “CONFIDENTIAL” to each page that contains protected material. If only a portion

                       9       or portions of the material on a page qualifies for protection, the Producing Party also must clearly

                   10          identify the protected portion(s) (e.g., by making appropriate markings in the margins).

                   11                 A Party or Non-Party that makes original documents or materials available for inspection need

                   12          not designate them for protection until after the inspecting Party has indicated which material it would

                   13          like copied and produced. During the inspection and before the designation, all of the material made

                   14          available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has identified

                   15          the documents it wants copied and produced, the Producing Party must determine which documents,

                   16          or portions thereof, qualify for protection under this Order. Then, before producing the specified

                   17          documents, the Producing Party must affix the “CONFIDENTIAL” legend to each page that contains

                   18          Protected Material. If only a portion or portions of the material on a page qualifies for protection, the

                   19          Producing Party also must clearly identify the protected portion(s) (e.g., by making appropriate

                   20          markings in the margins).

                   21                         (b) For testimony given in deposition or in other pretrial or trial proceedings, that the

                   22          Designating Party identify on the record, hearing, or other proceeding, all protected testimony. In the

                   23          alternative, within 30 days after receipt of the transcript the Designating Party shall designate by page

                   24          and line those portions of the testimony that are deemed to actually include Protected Material. The

                   25          reporter shall be duly advised by the Designating Party to promptly conform copies in accordance with

                   26          such designations by attaching a copy of requesting counsel’s letter to the transcript and making it an

                   27          official part thereof. The portions so designated shall thereafter be treated as Protected Material as

                   28          provided in this Order and shall be fully subject to the relevant provisions of this Order. After the
LITTLE R MEND ELSO N, P .C .
         Treat Towers
                               STIPULATION AND [PROPOSED]
     1255 Treat Boulev ard
           Suite 600                                                             6.
    Walnut Creek, CA 94597
         925.932.2468
                               PROTECTIVE ORDER
                       1       expiration of 30 days, all portions not so designated shall be free from the provisions of this Order,

                       2       unless the Parties agree to a longer period of time.

                       3                       (c) For information produced in some form other than documentary and for any other

                       4       tangible items, that the Producing Party affix in a prominent place on the exterior of the container or

                       5       containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a portion

                       6       or portions of the information or item warrant protection, the Producing Party, to the extent practicable,

                       7       shall identify the protected portion(s).

                       8              4.3      Inadvertent Failures to Designate.      If timely corrected, an inadvertent failure to

                       9       designate qualified information or items does not, standing alone, waive the Designating Party’s right

                   10          to secure protection under this Order for such material. Upon timely correction of a designation, the

                   11          Receiving Party must make reasonable efforts to assure that the material is treated in accordance with

                   12          the provisions of this Order.

                   13          5.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

                   14                 5.1      Timing of Challenges. Any Party or Non-Party may challenge a designation of

                   15          confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

                   16          designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens,

                   17          or a significant disruption or delay of the litigation, a Party does not waive its right to challenge a

                   18          confidentiality designation by electing not to mount a challenge promptly after the original designation

                   19          is disclosed.

                   20                 5.2      Meet and Confer. The Challenging Party shall initiate the dispute resolution process

                   21          by providing written notice of each designation it is challenging and describing the basis for each

                   22          challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must recite

                   23          that the challenge to confidentiality is being made in accordance with this specific paragraph of the

                   24          Order. The Parties shall attempt to resolve each challenge in good faith and must begin the process by

                   25          conferring directly (in voice-to-voice dialogue; other forms of communication are not sufficient)

                   26          within 14 days of the date of service of notice. In conferring, the Challenging Party must explain the

                   27          basis for its belief that the confidentiality designation was not proper and must give the Designating

                   28          Party an opportunity to review the designated material, to reconsider the circumstances, and, if no
LITTLE R MEND ELSO N, P .C .
         Treat Towers
                               STIPULATION AND [PROPOSED]
     1255 Treat Boulev ard
           Suite 600                                                             7.
    Walnut Creek, CA 94597
         925.932.2468
                               PROTECTIVE ORDER
                       1       change in designation is offered, to explain the basis for the chosen designation. A Challenging Party

                       2       may proceed to the next stage of the challenge process only if it has engaged in this meet and confer

                       3       process first or establishes that the Designating Party is unwilling to participate in the meet and confer

                       4       process in a timely manner.

                       5              5.3     Judicial Intervention. Unless otherwise provided by an applicable order, if the Parties

                       6       cannot resolve a challenge without court intervention, the Designating Party shall file and serve a

                       7       motion to retain confidentiality under Local Rule 141.1 within 21 days of the initial notice of challenge

                       8       or within 14 days of the Parties’ agreeing that the meet and confer process will not resolve their

                       9       dispute, whichever is later. Each such motion must be accompanied by a competent declaration

                   10          affirming that the movant has complied with the meet and confer requirements imposed in the

                   11          preceding paragraph. Failure by the Designating Party to make such a motion including the required

                   12          declaration within 21 days (or 14 days, if applicable) shall automatically waive the confidentiality

                   13          designation for each challenged designation. Any motion brought pursuant to this provision must be

                   14          accompanied by a competent declaration affirming that the movant has complied with the meet and

                   15          confer requirements imposed by the preceding paragraph. The burden of persuasion in any such

                   16          challenge proceeding shall be on the Designating Party.

                   17                 All Parties shall continue to afford the material in question the level of protection to which it

                   18          is entitled under the Producing Party’s designation until the court rules on the challenge.

                   19          6.     ACCESS TO AND USE OF PROTECTED MATERIAL

                   20                 6.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or

                   21          produced by another Party or by a Non-Party in connection with this case only for prosecuting,

                   22          defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to the

                   23          categories of persons and under the conditions described in this Order. When the litigation has been

                   24          terminated, a Receiving Party must comply with the provisions of section 12 below (FINAL

                   25          DISPOSITION).

                   26                 Protected Material must be stored and maintained by a Receiving Party at a location and in a

                   27          secure manner that ensures that access is limited to the persons authorized under this Order.

                   28
LITTLE R MEND ELSO N, P .C .
         Treat Towers
                               STIPULATION AND [PROPOSED]
     1255 Treat Boulev ard
           Suite 600                                                             8.
    Walnut Creek, CA 94597
         925.932.2468
                               PROTECTIVE ORDER
                       1               6.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by

                       2       the Court or permitted in writing by the Designating Party, a Receiving Party may disclose any

                       3       information or item designated “CONFIDENTIAL” only to:

                       4                       (a) The Receiving Party’s Outside Counsel of Record in this action, as well as

                       5       employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

                       6       information for this litigation;

                       7                       (b) The officers, directors, and employees (including House Counsel) of the Receiving

                       8       Party to whom disclosure is reasonably necessary for this litigation;

                       9                       (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

                   10          reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement to

                   11          Be Bound” (Exhibit A);

                   12                          (d) The Court and its personnel;

                   13                          (e) Court reporters and their staff, professional jury or trial consultants, mock jurors,

                   14          and Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

                   15          signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                   16                          (f) During their depositions, witnesses in the action to whom disclosure is reasonably

                   17          necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

                   18          unless otherwise agreed by the Designating Party or ordered by the Court. Pages of transcribed

                   19          deposition testimony or exhibits to depositions that reveal Protected Material must be separately bound

                   20          by the court reporter and may not be disclosed to anyone except as permitted under this Order; and

                   21                          (g) The author or recipient of a document containing the information or a custodian or

                   22          other person who otherwise possessed or knew the information.

                   23          7.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

                   24                  LITIGATION

                   25                  If a Party is served with a subpoena or a court order issued in other litigation that compels

                   26          disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party

                   27          must:

                   28                          (a) Promptly notify in writing the Designating Party. Such notification shall include a
LITTLE R MEND ELSO N, P .C .
         Treat Towers
                               STIPULATION AND [PROPOSED]
     1255 Treat Boulev ard
           Suite 600                                                              9.
    Walnut Creek, CA 94597
         925.932.2468
                               PROTECTIVE ORDER
                       1       copy of the subpoena or court order;

                       2                      (b) Promptly notify in writing the party who caused the subpoena or order to issue in

                       3       the other litigation that some or all of the material covered by the subpoena or order is subject to this

                       4       Order. Such notification shall include a copy of this Order; and

                       5                      (c) Cooperate with respect to all reasonable procedures sought to be pursued by the

                       6       Designating Party whose Protected Material may be affected.

                       7              If the Designating Party timely seeks judicial relief, the Party served with the subpoena or court

                       8       order shall not produce any information designated in this action as “CONFIDENTIAL” before a

                       9       determination by the court from which the subpoena or order issued, unless the Party has obtained the

                   10          Designating Party’s permission. The Designating Party shall bear the burden and expense of seeking

                   11          protection in that court of its confidential material – and nothing in these provisions should be

                   12          construed as authorizing or encouraging a Receiving Party in this action to disobey a lawful directive

                   13          from another court.

                   14          8.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

                   15                 LITIGATION

                   16                         (a)     The terms of this Order are applicable to information produced by a Non-Party

                   17          in this action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in

                   18          connection with this litigation is protected by the remedies and relief provided by this Order. Nothing

                   19          in these provisions should be construed as prohibiting a Non-Party from seeking additional

                   20          protections.

                   21                         (b)     In the event that a Party is required, by a valid discovery request, to produce a

                   22          Non-Party’s confidential information in its possession, and the Party is subject to an agreement with

                   23          the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

                   24                                 (1)     Promptly notify in writing the requesting Party and the Non-Party that

                   25          some or all of the information requested is subject to a confidentiality agreement with a Non-Party;

                   26                                 (2)     Promptly provide the Non-Party with a copy of the Stipulated Protective

                   27          Order in this litigation, the relevant discovery request(s), and a reasonably specific description of the

                   28          information requested; and
LITTLE R MEND ELSO N, P .C .
         Treat Towers
                               STIPULATION AND [PROPOSED]
     1255 Treat Boulev ard
           Suite 600                                                            10.
    Walnut Creek, CA 94597
         925.932.2468
                               PROTECTIVE ORDER
                       1                              (3)     Make the information requested available for inspection by the Non-

                       2       Party.

                       3                       (c)    If the Non-Party fails to object or seek judicial relief from this Court within 14

                       4       days of receiving the notice and accompanying information, the Receiving Party may produce the

                       5       Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely

                       6       seeks judicial relief, the Receiving Party shall not produce any information in its possession or control

                       7       that is subject to the confidentiality agreement with the Non-Party before a determination by the court.1

                       8       Absent a court order to the contrary, the Non-Party shall bear the burden and expense of seeking

                       9       protection in this court of its Protected Material.

                   10          9.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

                   11                   If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

                   12          Material to any person or in any circumstance not authorized under this Order, the Receiving Party

                   13          must immediately (a) notify in writing the Designating Party of the unauthorized disclosures, (b) use

                   14          its best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the person or

                   15          persons to whom unauthorized disclosures were made of all the terms of this Order, and (d) request

                   16          such person or persons to execute the “Acknowledgment and Agreement to Be Bound” that is attached

                   17          hereto as Exhibit A.

                   18          10.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

                   19                   MATERIAL

                   20                   When a Producing Party gives notice to a Receiving Party that certain inadvertently produced

                   21          material is subject to a claim of privilege or other protection, the obligations of the Receiving Party

                   22          are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to

                   23          modify whatever procedure may be established in an e-discovery order that provides for production

                   24          without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the

                   25          Parties reach an agreement on the effect of disclosure of a communication or information covered by

                   26
                   27          1
                                 The purpose of this provision is to alert the interested parties to the existence of confidentiality
                               rights of a Non-Party and to afford the Non-Party an opportunity to protect its confidentiality
                   28          interests in this Court.
LITTLE R MEND ELSO N, P .C .
         Treat Towers
                               STIPULATION AND [PROPOSED]
     1255 Treat Boulev ard
           Suite 600                                                             11.
    Walnut Creek, CA 94597
         925.932.2468
                               PROTECTIVE ORDER
                       1       the attorney-client privilege or work product protection, the Parties may incorporate their agreement

                       2       in the stipulated protective order submitted to the court.

                       3       11.    MISCELLANEOUS

                       4              11.1    Right to Further Relief. Nothing in this Order abridges the right of any person to seek

                       5       its modification by the Court in the future.

                       6              11.2    Right to Assert Other Objections. By stipulating to the entry of this Order no Party

                       7       waives any right it otherwise would have to object to disclosing or producing any information or item

                       8       on any ground. Similarly, no Party waives any right to object on any ground to use in evidence of any

                       9       of the material covered by this Order.

                   10                 11.3    Filing Protected Material. Without written permission from the Designating Party or a

                   11          court order secured after appropriate notice to all interested persons, a Party may not file in the public

                   12          record in this action any Protected Material. A Party that seeks to file under seal any Protected Material

                   13          must comply with Civil Local Rules 140 and 141. Protected Material may only be filed under seal

                   14          pursuant to a court order authorizing the sealing of the specific Protected Material at issue. If a

                   15          Receiving Party’s request to file Protected Material under seal pursuant to Civil Local Rules 140 and

                   16          141 is denied by the Court, then the Receiving Party may file the information in the public record

                   17          unless otherwise instructed by the Court.

                   18          12.    FINAL DISPOSITION

                   19                 Within 60 days after the final disposition of this action, as defined in Section 3, each Receiving

                   20          Party must return all Protected Material to the Producing Party or destroy such material with written

                   21          confirmation to the Producing Party. As used in this subdivision, “all Protected Material” includes all

                   22          copies, abstracts, compilations, summaries, and any other format reproducing or capturing any of the

                   23          Protected Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy of

                   24          all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

                   25          correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

                   26          and expert work product, even if such materials contain Protected Material. Any such archival copies

                   27          that contain or constitute Protected Material remain subject to this Protective Order as set forth in

                   28          Section 3 (DURATION).
LITTLE R MEND ELSO N, P .C .
         Treat Towers
                               STIPULATION AND [PROPOSED]
     1255 Treat Boulev ard
           Suite 600                                                            12.
    Walnut Creek, CA 94597
         925.932.2468
                               PROTECTIVE ORDER
                       1
                                Dated:      November 20, 2018         GANONG LAW OFFICE
                       2
                       3
                                                                      /s/ Philip W. Ganong (as authorized on
                       4                                              November 20, 2018)
                                                                      PHILIP W. GANONG
                       5                                              Attorney for Plaintiff
                                                                      EDWARD BLACK
                       6
                       7        Dated:      November 20, 2018         LITTLER MENDELSON, P.C.
                       8
                       9                                              /s/ Rachel T. Segal
                                                                      GREGORY G. ISKANDER
                   10                                                 RACHEL T. SEGAL
                                                                      Attorneys for Defendant
                   11                                                 T-MOBILE USA, INC.
                   12
                   13
                                                                ORDER
                   14
                   15
                               IT IS SO ORDERED.
                   16
                   17             Dated:   November 24, 2018              /s/ Jennifer L. Thurston
                                                                  UNITED STATES MAGISTRATE JUDGE
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
LITTLE R MEND ELSO N, P .C .
         Treat Towers
                               STIPULATION AND [PROPOSED]
     1255 Treat Boulev ard
           Suite 600                                            13.
    Walnut Creek, CA 94597
         925.932.2468
                               PROTECTIVE ORDER
                       1                                                  EXHIBIT A

                       2                              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

                       3               I,      _____________________________           [print      or   type     full       name],   of

                       4       _____________________________________________ [print or type full address], declare under

                       5       penalty of perjury that I have read in its entirety and understand the Protective Order that was issued

                       6       by the United States District Court for the Eastern District of California in the case of Black v. T-

                       7       Mobile USA, Inc., Case No. 1:18-CV-00624-DAD-JLT. I agree to comply with and to be bound by

                       8       all the terms of this Protective Order, and I understand and acknowledge that failure to so comply

                       9       could expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I

                   10          will not disclose in any manner any information or item that is subject to this Protective Order to any

                   11          person or entity except in strict compliance with the provisions of this Protective Order.

                   12                  I further agree to submit to the jurisdiction of the United States District Court for the Eastern

                   13          District of California for the purpose of enforcing the terms of this Protective Order, even if such

                   14          enforcement proceedings occur after termination of this action.

                   15
                   16          DATED:
                                                                                      Signature
                   17
                   18                                                                 Print Name
                   19
                   20          FIRMWIDE:159802417.4 066431.1034


                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
LITTLE R MEND ELSO N, P .C .
         Treat Towers
                               STIPULATION AND [PROPOSED]
     1255 Treat Boulev ard
           Suite 600                                                            14.
    Walnut Creek, CA 94597
         925.932.2468
                               PROTECTIVE ORDER
